Citation Nr: 1404173	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a malignant brain tumor.


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Accredited Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012, and a transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's malignant brain tumor and his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a malignant brain tumor is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for a malignant brain tumor has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In order to establish service connection for the Veteran's claimed disability, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The record demonstrates that the Veteran has undergone treatment for a recurrent anaplastic meningioma.  The first Hickson element is accordingly met.  With regard to the second Hickson element, the Veteran served in Vietnam during the Vietnam era, and thus it is presumed that he was exposed to an herbicide agent in service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The second Hickson element is therefore met.   

Regarding the third Hickson element, in December 2010, Dr. P.L., an associate professor in the Department of Neurosurgery at Pennsylvania Hospital, stated that the Veteran's anaplastic meningioma was more likely than not a result of his military service.  As a rationale for this opinion, Dr. P.L. noted that the Veteran's case was unusual for several reasons.  Dr. P.L. noted that meningiomas were less common in males than in females.  Dr. P.L. explained that most meningiomas are benign and do not have anaplastic features.  Dr. P.L. further explained that the Veteran's tumor recurred rapidly despite a gross total resection, and it grew through gamma knife radiosurgery.  All of these factors suggested an atypical and relatively aggressive meningioma.  Dr. P.L. noted that while the Veteran's meningioma was not specifically listed among the diseases presumptively associated with herbicide exposure, Dr. P.L. noted that several tumors, such as malignant hemangiopericytoma and various sarcomas, showed several features in common with atypical or anaplastic meningiomas.  

The Board finds the opinion of Dr. P.L. to be highly probative, and it observes no medical nexus evidence contrary to this opinion.  Service connection for a malignant brain tumor is warranted, and the Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a malignant brain tumor is granted.




____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


